DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Argument
Applicant's arguments and amendments received 12/02/2021 have been fully considered.  With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose “see applicant argument pages 1-4”. This language corresponds to the newly amended language of claims 1 and 12. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject 

Claims 1 and 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkins et al. US 2004/0133924 and further in view of Higashida et al. U.S. 6,005,678.

In regard to claim 1 Wilkins et al. teaches:
1. A computer program product comprising a non-transitory computer readable medium having stored thereon a set of instructions executable by a processor, the set instructions comprising instructions for: 
providing a user interface for a player at a user device, the user interface comprising: a texture strip visually representing a series of frames of a video, the texture strip comprising a sequence of textured frame representations, each textured frame representation in sequence of textured frame representations representing a corresponding frame from the series of frames; 
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added

a positioner configured to enable a user to select frames in the series of frames in a random access manner by positioning the positioner at locations in the texture strip corresponding to selected frames; 
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added


one or more controls configured to enable the user to select one or more corresponding functions;
In a particular scenario, a user can perform in camera digital processing operations as detailed by flowchart of a process 700 as illustrated in FIG. 7 in accordance with an embodiment of the invention. The process 700 can be carried out in any suitably arranged digital appliance, such as for example, the digital camera 500 described above with reference to FIG. 5. Therefore, using the camera 500 in the present example, a digital camera user takes a digital photo at 702. As described above, the digital photo is stored locally in an in camera memory or a memory cart type device coupled thereto. Once the photo has been taken, the user selects an image processing operation to be performed by the image processing engine as instructed by edit list statements corresponding to the desired image processing operations at 704. It should be noted that the user can, in one embodiment, select an entire suite of operations each of which are converted to a corresponding edit list statement that taken together form an edit list which is then stored and made available for subsequent processing of the digital image.
Wilkins, 0113, 0126 emphasis added

 wherein the user interface is configured to receive a selection of a frame in the series of frames; wherein the user interface is configured to receive a selection of a function of the one or more functions; wherein the user interface is configured to apply the selected function to the series of frames at the selected frame. 
The browser used to view video material on the monitor screen of the PC 105 does not necessarily require information about fine detail of the image when doing image editing work such as choosing edit points in the video material or writing a news manuscript by viewing the image. Rather, if the image is displayed with a quality only sufficient to choose an edit point (sufficient to identify a video material source from a plurality of video material sources and a location in the video material), or only sufficient to check the edited result, the purpose of image editing can be accomplished sufficiently even if the image resolution is low. The present invention utilizes this characteristic, and achieves a drastic reduction in the amount of data transferred on the signal flow 113.
Higashida, col. 10 lines 16-24, col. 11 lines 11-25, emphasis added

Wilkins et al described a method as claimed [paragraph 0109, 0118, 0127] – except that the “lower quality” content is not described as being of a drastically low quality/resolution (i.e., as comprising a “texture strip”;
That, in an analogous video editing environment, Higashida et al evidences that it was known to have been advantageous for the “lower quality content” to have comprised drastically low quality/resolution (i.e., a “texture strip”) in order to have minimized required processing power and cost [e.g., Note; lines 4-17 and 56-58 of column 4],  
That it would have been obvious to one of ordinary skill in the art to have modified the method described by Wilkins et al such that the “lower quality content” comprises the  drastically low quality/resolution (i.e., a “texture strep)  described in Higashida et al to have obtained the advantages thereof; i.e., said reduced processing power and cost.
Note: The motivation that was applied to claim 1 above, applies equally as well to claim 12.
.

Claims 2-11, 13-19 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkins et al. US 2004/0133924 and Higashida et al. U.S. 6,005,678 further in view of Abe et al. US 2006/0098941.

In regard to claim 2 Wilkins and Higashida teaches:
2. The computer program product of claim 1, 
However, Wilkins and Higashida fails to explicitly teach, but Abe teaches wherein the user interface further comprises a deep tag marker, the deep tag marker configured to enable a user to set a first edge marker at a beginning one of the series of frames and a second edge marker at an ending one of the series of frames, the deep tag marker indicating a segment of the series of frames. 
When the frame control button 374 is clicked, the video display program 172 displays the image of the temporally previous frame in the image display portion 372. When the frame control button 375 is clicked, the video display program 172 displays the image of the temporally subsequent frame in the image display portion 372. When the left button of the mouse is continuously pressed while the pointer is positioned at the frame control button 374 or 375, the image displayed in the image display portion 372 is fast-forwarded or fast-rewound. In this case, the speed may be varied in a range, for example, from 0.5.times. to 1.times., according to the duration in which the mouse button is pressed. 
The essence marker 376 or 377 indicates the temporal position of an essence mark on the image set in the clip metadata related to the video content data corresponding to the image displayed in the image display portion 372. That is, the length of the position bar 373 indicates the temporal duration of the image displayed in the image display portion 372; for example, the left end of the position bar 373 indicates the start time of the image, and the right end of the position bar 373 indicates the end time of the image. When a disc is selected, the length of the position bar 373 indicates the total temporal duration of the images of the clips recorded in the selected disc. 
Abe, 0272-0277, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art to combine the teaching of Abe into a system of Wilkins and Higashida in order wherein the user interface further comprises a deep tag marker, the deep tag marker configured to enable a user to set a first edge marker at a beginning one of the series of frames and a second edge marker at an ending one of the series of frames, the deep tag marker indicating a segment of the series of frames, as such, provided for perform speedy editing to produce images including desired features..—Abstract.


Note: The motivation that was applied to claim 1 above, applies equally as well to claims 3-6, 8-12, 14-18 and 20.


In regard to claim 3 Wilkins,  Higashida and Abe teaches:
3. The computer program product of claim 2, further, Abe teaches a deep tag control configured to create a deep tag in response to receiving an indication by the user via the deep tag control to save the first and second edge markers as the deep tag. 
The essence marker 376 or 377 indicates the temporal position of an essence mark on the image set in the clip metadata related to the video content data corresponding to the image displayed in the image display portion 372. That is, the length of the position bar 373 indicates the temporal duration of the image displayed in the image display portion 372; for example, the left end of the position bar 373 indicates the start time of the image, and the right end of the position bar 373 indicates the end time of the image. When a disc is selected, the length of the position bar 373 indicates the total temporal duration of the images of the clips recorded in the selected disc. When a clip is selected, the length of the position bar 373 indicates the total temporal duration of the images of the selected clip.
Abe, 0272-0277, emphasis added

In regard to claim 4 Wilkins,  Higashida and Abe teaches:
4. The computer program product of claim 2, further, Abe teaches a deep tag bar that provides a visual representation of positions of one or more stored deep tags in relation to the series of frames. 
Abe, 0272-0277

In regard to claim 5 Wilkins and Higashida teaches:
5. The computer program product of claim 1, further, Abe teaches wherein the user interface further comprises one or more specialized editing controls, each of the specialized editing controls configured to display to the user a corresponding specialized editing interface in response to receiving a selection of the specialized editing control. 
Abe, 0272-0277 and figs. 19-21

In regard to claim 6 Wilkins,  Higashida and Abe teaches:
6. The computer program product of claim 5, further, Abe teaches wherein a first one of the specialized editing controls comprises a mash-up editor control, wherein in response to selection of the mash-up editor control by the user, a mash-up editor is displayed to the user, the mash-up editor comprising: one or more navigation controls configured to enable the user to view a set of thumbnails representing corresponding content files; one or more content selection controls configured to enable the user to select content files to be included in a mash-up; a mash-up texture strip visually representing a series of frames of a mash-up; a frame selector control configured to enable the user to select a segment of the mash-up for editing; one or more editing controls configured to enable the user to edit the mash-up; and one or more publishing controls configured to enable the user to publish the mash-up. 
Abe, 0269-0271 and fig. 12

In regard to claim 7 Wilkins,  Higashida and Abe teaches:
7. The computer program product of claim 5, further, Abe teaches wherein a first one of the specialized editing controls comprises a tree editor control, wherein in response to selection of the tree editor control by the user, a tree editor is displayed to the user, the tree editor comprising: one or more navigation controls configured to enable the user to view a set of thumbnails representing corresponding content files; one or more content selection controls configured to enable the user to select content files to be included in a tree; a tree structure window that displays a graph of a tree playback product control structure; one or more editing controls configured to enable the user to edit the tree; and one or more publishing controls configured to enable the user to publish the tree. 
Abe, 0269-0271 and fig. 12

In regard to claim 8 Wilkins,  Higashida and Abe teaches:
8. The computer program product of claim 5, further, Abe teaches wherein a first one of the specialized editing controls comprises a link-up editor control, wherein in response to selection of the link-up editor control by the user, a link-up editor is displayed to the user, the link-up editor comprising: one or more navigation controls configured to enable the user to view a set of thumbnails representing corresponding content segments; one or more segment selection controls configured to enable the user to select content segments to be included in a link-up; a link-up structure window that displays a sequential display structure linking a set of selected content segments; one or more editing controls configured to enable the user to edit the link-up; and one or more publishing controls configured to enable the user to publish the link-up. 
Abe, 0269-0271 and fig. 12

In regard to claim 9 Wilkins,  Higashida and Abe teaches:
9. The computer program product of claim 5, further, Abe teaches wherein a first one of the specialized editing controls comprises an effects editor control, wherein in response to selection of the effects editor control by the user, an effects editor is displayed to the user, the effects editor comprising: one or more navigation controls configured to enable the user to view a set of effects controls, each effects control representing a corresponding effect; an effects texture strip visually representing a series of content frames; one or more content selection controls configured to enable the user to select content frames to which a selected effect will be applied in response to selection of a corresponding one of the effects controls; and one or more publishing controls configured to enable the user to publish the content frames to which the selected effect has been applied. 


In regard to claim 10 Wilkins,  Higashida and Abe teaches:
10. The computer program product of claim 5, further, Abe teaches wherein a first one of the specialized editing controls comprises an ad editor control, wherein in response to selection of the ad editor control by the user, an ad editor is displayed to the user, the ad editor comprising: one or more navigation controls configured to enable the user to view a set of ad thumbnails, each ad thumbnail representing a corresponding ad; an ad texture strip visually representing a series of content frames; one or more content selection controls configured to enable the user to select content frames to which an ad will be applied in response to selection of an ad corresponding one of the ad thumbnails; and one or more publishing controls configured to enable the user to publish the content frames to which the selected effect has been applied. 
Abe, 0269-0271 and fig. 12

In regard to claim 11 Wilkins,  Higashida and Abe teaches:
11. The computer program product of claim 10, further, Abe teaches wherein the ad editor includes: a manual control configured to enable manual insertion of a selected ad corresponding one of the ad thumbnails at a selected content frame in a manner controlled by a selected adpack; and an automatic control configured to enable automatic insertion of a selected ad corresponding one of the ad thumbnails in a manner controlled by a selected adpack, wherein a specific frame is automatically selected by the ad editor from within a set of frames within a user-controlled slider on the texture strip. 
Abe, 0269-0271 and fig. 12

Claims 13-20 list all similar elements of claims 2-8 and 10+11, but in method form rather than computer program form.  Therefore, the supporting rationale of the rejection to claims 2-8 and 10+11applies equally as well to claims 13-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL T TEKLE/Examiner, Art Unit 2481